DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This action is in response to applicant’s communication filed on 8/16/2021.

This application is divisional application of  parent application 16/690441(US 11,094,796)
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2021 and 11/23/202 considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (US 2020/0219989).
With respect to claim 1, Cheng ‘989 teach structure, comprising: a semiconductor substrate; a gate spacer structure “”40,42” having an opening between first “30” and second spacer layers”34”; and a seal material over the opening, the seal material “52 having tapered sidewalls (see “V shape” is tapered) (see fig. 12 and related description)

With respect to claim 2, Cheng’989 teach he structure, wherein the first spacer layer is an L-shaped inner spacer layer”30”. (see fig. 12 and related description)

With respect to claim 3, Cheng’989 teach the structure, wherein the second spacer layer is a rectangular-shaped outer spacer layer”34”. (see fig. 12 and related description)

With respect to claim 4, Cheng’989 teach the structure, wherein the first spacer layer and the second spacer layer comprise an L-shaped inner spacer”30” layer and a rectangular-shaped outer spacer layer”34”, respectively, made of different materials. (see fig. 12 and related description)

With respect to claim 5, Cheng’989 teach the structure, wherein the L-shaped inner spacer layer comprises one or more of silicon oxy carbon nitride (SiOCN) “24”and silicon oxy-carbide (SiOC). (see fig. 12 and related description) (see para 0043)

With respect to claim 6, Cheng ‘989 teach the structure, wherein the rectangular-shaped outer spacer layer comprises a silicon nitride”26” (Si.sub.3N.sub.4) material. (see fig. 12 and related description) (see para 0043)

With respect to claim 7, Cheng’989 teach the structure, wherein the seal material comprises an air-gap”54” having a rectangular shape. (see fig. 12 and related description)

With respect to claim 8, Chen teach the structure, wherein a top surface of the seal material “52” is wider than a bottom surface of the opening (see opening portion underneath the seal, which is interface of opening or airgap “54” and seal “52. (see fig. 12 and related description)

With respect to claim 9, Cheng ‘989 teach a structure, comprising: a gate structure; a gate spacer structure, comprising: an L-shaped inner spacer layer on a first sidewall surface of the gate structure and having a bottom surface on a fin “12”; an outer spacer layer on a second sidewall surface of the gate structure; an air gap separating the L-shaped inner spacer layer from the outer spacer layer; and a funnel-shaped seal material enclosing the air-gap. (see fig. 12 and related description)
With respect to claim 10, Cheng ‘989” teach the structure, wherein the funnel-shaped seal ((when V shape is seen upside down is funnel shape material comprises a material having a dielectric constant less than about 4.0. (see fig. 12 and related description)
With respect to claim 11, Cheng’989 teach the structure, wherein the funnel-shaped seal material forms a plug above the air gap. (see fig. 12 and related description)
With respect to claim 12, Cheng’989 teach the structure, wherein a ratio of a height to a width of the plug is between about 0.2 and about 1.3(see fig. 12 and related description) and para 0043

With respect to claim 13, Cheng’989 teach the structure, wherein the spacer layers, together with the funnel-shaped seal material, define an air-gap having a rectangular shape. (see fig. 12 and related description)

With respect to claim 14, Cheng ‘989 teach the structure, wherein the funnel-shaped seal material comprises silicon oxy-carbide (SiOC). (see fig. 12 and related description) and para 0079)

With respect to claim 15, Cheng’989 teach a structure, comprising: a fin structure “12”on a semiconductor substrate; source/drain epitaxial structures on the fin structure”12”; a gate structure surrounding the fin structure”12”; and a spacer structure disposed on sidewall surfaces of the gate structure, comprising: a first spacer layer; a second spacer layer spaced apart from the first spacer layer by an air gap; and a seal material over the air-gap. (see fig. 12 and related description)

With respect to claim 16, Cheng ‘989 teach the structure, wherein the spacer structure “34,54,30” electrically isolates the gate structure “40,42” from the source/drain epitaxial structures”28,28”. (see fig. 12 and related description)

With respect to claim 17, Cheng’989 teach the structure, wherein the first and second spacer layers comprise different materials. (see fig. 12 and related description)

With respect to claim 18, Cheng ‘989 teach the structure, wherein a top surface of the gate structure is lower than a top surface of the spacer structure ((see fig. 12 and related description).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2020/0219989) in combination with Lee et al (Us 2018/0166553).

With respect to claim 19, Cheng ‘989 does not teach the structure, further comprising a gate capping layer covering the gate structure, the source/drain epitaxial structures, and the spacer structure. (see fig. 12 and related description)
With respect to claim 20, Cheng ‘989 does not teach the structure, wherein the gate capping layer and the seal material comprise different materials. (see fig. 12 and related description)

 Lee et al ‘553 teach capping layer made of silicon oxide”0020) which are different form silicon nitride or SiOCN. (see fig. 3, para 00020).  It would have obvious to one of ordinary skill in the art to modify the invention Cheng with formation of capping layer allover on S/D and gate structures and spacer structure for the purpose of protection of metal layer of FETs 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teach forming airgaps for FinFETS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816